      Case 4:19-cv-04284 Document 1 Filed on 10/31/19 in TXSD Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

QUANTUM I-10 PARTNERS, LP dba                §
 HOLIDAY INN EXPRESS                         §
                                             §
 Plaintiff                                   §
                                             §
vs.                                          §      Civil Action No. _______________
                                             §
WESTERN WORLD INSURANCE                      §
  COMPANY,                                   §
                                             §
 Defendant                                   §

                         DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant Western World Insurance Company files this Notice of Removal.

       1.      Plaintiff Quantum I-10 Partners, LP dba Holiday Inn Express is now and at the

time suit was filed was a citizen of the State of Texas. (See Appendix page 004, ¶ 2.)

       2.      Defendant Western World Insurance Company is now a corporation incorporated

in the State of New Hampshire and with its principal place of business in New Jersey, and at the

time suit was filed was a corporation incorporated in the State of New Hampshire and with its

principal place of business in New Jersey. (See Appendix page 005, ¶ 3, and page 032.)

       3.      Because Plaintiff is now and was a citizen of Texas when suit was filed, and

because Defendant Western World is now and was at the time suit was filed a citizen of New

Hampshire and New Jersey, complete diversity of citizenship exists among the parties.

       4.      Defendant Western World files this Notice of Removal within 30 days of the date

that the Defendant was notified of the suit. (See Appendix page 033.)

       5.      The amount in controversy exceeds $75,000.00, exclusive of interests and costs.

(See Appendix page 004, ¶ 1.)


DEFENDANT’S NOTICE OF REMOVAL                                                     Page 1
      Case 4:19-cv-04284 Document 1 Filed on 10/31/19 in TXSD Page 2 of 3


       6.      Because complete diversity of citizenship exists among the parties, and because

the amount in controversy exceeds $75,000.00 exclusive of interests and costs, this action is

removable under 28 U.S.C. §§ 1332 and 1441.

       7.      Venue is proper in the present Court pursuant to 28 U.S.C. 1441(a), because the

U.S. District Court for the Southern District of Texas, Houston Division, embraces the 334th

District Court, Harris County Texas, where the State Court Action was originally filed and where

the property is located.

       8.      True and correct copies of the state court filings to date are attached to this

Notice. (See Appendix pages 001 – 031.)

                                        CONCLUSION

       By this Notice of Removal, Defendant does not waive any objections it may have as to

service, jurisdiction or venue or any other defenses or objections it may have to this action,

except as expressly herein admitted, and Western World expressly reserves all defenses, motions

and pleas.

                                            Respectfully submitted,


                                    By:        s/Robert G. Hogue
                                            Robert G. Hogue
                                            State Bar No. 09811050
                                            ROBERT G. HOGUE, P.C.
                                            Highland Park Place
                                            4514 Cole Avenue, Suite 600
                                            Dallas, Texas 75205-4193
                                            Phone: (214) 559-7107
                                            Fax: (214) 559-7101
                                            email: robhogue@msn.com

                                            COUNSEL FOR DEFENDANT
                                            WESTERN WORLD INSURANCE COMPANY




DEFENDANT’S NOTICE OF REMOVAL                                                    Page 2
      Case 4:19-cv-04284 Document 1 Filed on 10/31/19 in TXSD Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of October, a true and correct copy of this document
was served on counsel for the Plaintiff as follows:

       Mr. James M. McClenny               Via e-service
       Mr. J. Zachary Moseley
       Mr. Sean Patterson
       McCLENNY MOSELEY & ASSOCIATES, PLLC
       516 Heights Boulevard
       Houston, Texas 77007

       COUNSEL FOR THE PLAINTIFF


                                            By:       s/Robert G. Hogue
                                                    Robert G. Hogue




DEFENDANT’S NOTICE OF REMOVAL                                                     Page 3
